SOLID-STATE BATTERIES, SEPARATORS, ELECTRODES, AND METHODS OF FABRICATION

Primary Examiner: Gary Harris 		Art Unit: 1727       January 7, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 10/3/19, 10/3/19, 10/3/19, 10/3/19, 4/21/20, 9/23/20, 10/2/20, 10/28/20, 12/23/20, 5/27/21, 9/8/21, 9/29/21, 10/13/21 were considered by the examiner.

Drawings
3.	The drawings were received on 10/03/2019.  These drawings are acceptable.


Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-4, 6, 10 & 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui et al. US 2015/0099187.
 	As to Claim 1, Cui discloses a solid state battery comprising a cathode (102) (solid electrolyte layer with lithium source, [0108]), a separator (106) and an anode (104) ([0090] & figure 32).
 	Wherein at least one of the cathode and the anode has a surface adjacent to the separator (see figure 32) and 5comprises a sintered electrochemically active material and a first inorganic solid particulate electrolyte having high ionic conductivity [0112].
Wherein the first inorganic solid particulate electrolyte has a particle diameter of about 100 nm to about 1 mm [0051], and wherein the first inorganic solid particulate electrolyte contained in the cathode and/or the anode is embedded in the surface thereof and extends a substantial distance into the cathode and/or the anode [0046], 
is 10in physical contact with the separator, and provides electrolyte high ionic conductivity continuity from the separator into the cathode and/or the anode (see figures 1a-c & e).  
 	As to Claim 2, Cui discloses the solid state battery according to claim 1, wherein at least one of the cathode and the anode further comprises a first low melting point solid inorganic electrolyte, 15wherein the first low melting point electrolyte extends through pores within the cathode and/or the anode (doped or undoped metal oxide, [0049]).  
 	As to Claim 3, Cui discloses the solid state battery according to claim 2, wherein the first low melting point solid inorganic electrolyte comprises a doped metal oxide containing at least one of 20boron (dimethylborane, [0114]) and carbon [0118]).  
 	The product by process limitation is considered but is not limited to the recited steps only the structure.  See MPEP 2113 [R-1].


 	As to Claim 4, Cui discloses the solid state battery according to claim 3, wherein the doped metal oxide is a doped lithium oxide [0127].  
25 	As to Claim 6, Cui discloses the solid state battery according to claim 3, wherein the doped metal oxide is a lithium metal oxide doped with at least one element or compound selected from the group 30consisting of silicon [0127].  
	As to Claim 10, Cui discloses the solid state battery according to claim 1, wherein at least one of the cathode 30and the anode further comprises an electronically conductive material (for instance silver nanoparticles, [0114]).  
 	As to Claim 16, Cui discloses the solid state battery according to claim 1, wherein the separator is inherently amorphous or glass-crystalline (this feature is inherent given the separator is disclosed as being Celgard 2250, [0110]).  See MPEP 2112. 
 	As to Claim 17, Cui discloses the solid state battery according to claim 1, wherein at least one of the cathode 10and the anode is amorphous or glass-crystalline [0053].  
 	As to Claim 18, Cui discloses the solid state battery according to claim 1, wherein the separator has a first side and a second side, the cathode is disposed on the first side of the separator and the anode is disposed on the second side of the separator, and wherein the particulate electrolyte 15particles contained in the cathode and/or the anode extend into the separator (see figure 32).  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



5.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. US 2015/0099187.
	As to Claim 19, Cui discloses the solid state battery according to claim 1, wherein the cathode contains the first inorganic solid particulate electrolyte, and wherein a diameter of the particulate electrolyte particles represents about 60 to 80 % of a thickness of the cathode [0053].
Nevertheless, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that prima facie case of obviousness, see In re Malagari, 182 USPQ 549. 

In this case, it is noted that, at least, the end point constitutes a valid data point and thus it anticipates the claim as the end point represents a specific disclosure of a discrete embodiment of the invention disclosed by the prior art which amounts to a complete description and, therefore, an anticipation of the claimed range. See Ex Parte Lee 31 USPQ2d 1105. 
Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. Stated differently, use of known technique to improve similar devices, product or feature in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). 

Allowable Subject Matter
6.	Claims 5, 7-9 & 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 5 requires the solid state battery according to claim 3, wherein the doped metal oxide is doped with about 0.1 to about 20 atomic percent of a dopant element or compound.  
 	Claim 7 requires the solid state battery according to claim 2, wherein the first low melting point solid inorganic electrolyte is at least one material selected from the group consisting of lithium metaborate doped lithium carbonate, silicon doped lithium tetraborate, lithium 5fluoride doped lithium metaborate, silicon doped lithium tetraborate, lithium orthoborate doped lithium carbonate (Li3BO3-Li2CO3), lithium carbonate doped lithium orthoborate (Li2CO3-Li3BO3), silicon dioxide doped Li3BO3-Li2CO3, lithium fluoride doped Li3BO3- Li2CO3, fluorine doped Li3BO3-Li2CO3, sulfur doped Li3BO3-Li2CO3, silicon doped Li3BO3- Li2CO3, fluorine and silicon doped Li3BO3-Li2CO3, germanium doped Li3BO3-Li2CO3, silicon 10dioxide doped Li2CO3-Li3BO3, lithium fluoride doped Li2CO3-Li3BO3, fluorine doped Li2CO3-Li3BO3, sulfur doped Li2CO3-Li3BO3, silicon doped Li2CO3-Li3BO3, fluorine and silicon doped Li2CO3-Li3BO3, and germanium doped Li2CO3-Li3BO3.  
 	Claim 8 requires the solid state battery according to claim 2, wherein the first low melting point 15solid inorganic electrolyte has general formula N N'WN"x
Claim 9 requires the solid state battery according to claim 8, wherein N represents lithium, N' represents carbon, N" represents boron, N"' represents oxygen and N"" represents 
 	Claim 11 requires the solid state battery according to claim 1, wherein the separator comprises a second inorganic solid particulate electrolyte having high ionic conductivity, wherein the second inorganic solid particulate electrolyte has a particle diameter of about 100 nm to about 100 microns.  
 	Claim 12 requires the solid state battery according to claim 11, wherein the separator further comprises a second low melting point solid inorganic electrolyte.  
 	Claim 13 requires the solid state battery according to claim 12, wherein the second low melting 10point solid inorganic electrolyte comprises a doped metal oxide containing at least one of boron and carbon.  
 	Claim 14 requires the solid state battery according to claim 13, wherein the second low melting point solid inorganic electrolyte is at least one material selected from the group consisting of 15lithium metaborate doped lithium carbonate, silicon doped lithium tetraborate, lithium fluoride doped lithium metaborate, silicon doped lithium tetraborate, lithium orthoborate doped lithium carbonate (Li3BO3-Li2CO3), lithium carbonate doped lithium orthoborate (Li2CO3-Li3BO3), silicon dioxide doped Li3BO3-Li2CO3, lithium fluoride doped Li3BO3- Li2CO3, fluorine doped Li3BO3-Li2CO3, sulfur doped Li3BO3-Li2CO3, silicon doped Li3BO3- 20Li2CO3, fluorine and silicon doped Li3BO3-Li2CO3, germanium doped Li3BO3-Li2CO3, silicon dioxide doped Li2CO3-Li3BO3, lithium fluoride doped Li2CO3-Li3BO3, fluorine doped Li2CO3-Li3BO3, sulfur doped Li2CO3-3BO3, silicon doped Li2CO3-Li3BO3, fluorine and silicon doped Li2CO3-Li3BO3, and germanium doped Li2CO3-Li3BO3.  
25 	Claim 15 requires the solid state battery according to claim 12, wherein the second low melting point solid inorganic electrolyte has general formula NN'WN"xN'"yN""z wherein N represents at least one element selected from Group IA of the Periodic Table, N' represents at least one element selected from Group IVA of the Periodic Table, N" represents at least one element from Group IIIA of the Periodic Table, 30N"' represents at least one element from Group VIA of the Periodic Table, and  33N"" represents at least one dopant selected from Groups IA - VIIA of the Periodic Table and transitional metals, and wherein v, w, x, y, and z are each zero or a positive number, including various combinations of integers and fractions or decimals.  
 	Claims 5, 7-9 & 11-15 provide sufficient specificity to the independent claim with any intervening claim added thereto.

7.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/GARY D HARRIS/Primary Examiner, Art Unit 1727